DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an interface between the doped semiconductor material portion and the barrier stack,” as recited in claim 4, lines 7-8, must be shown or the feature(s) canceled from the claim(s).  It is noted that the plain meaning of “interface” is “a surface forming a common boundary between adjacent regions, bodies, substances, or phases” (The American Heritage® Dictionary of the English Language, 2016).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for “an interface between the doped semiconductor material portion and the barrier stack,” as recited in claim 4, lines 7-8.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: “the metal nitride layers” should read “the at least two metal nitride layers” (claim 1, lines 9-10); “wherein” should be inserted after the comma (claim 5, line 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the limitation “the substrate semiconductor layer” renders the claim indefinite because it lacks antecedent basis and no substrate semiconductor layer was previously recited.  Therefore, it is suggested Applicant change “the substrate semiconductor layer” in claim 1, line 5 to “a substrate semiconductor layer”.  For examination purposes, the limitation in question will be interpreted and examined as “a substrate semiconductor layer”.  Correction is respectfully requested.
In claim 4, lines 2-3, the limitation “a substrate” renders the claim indefinite because the antecedent basis is unclear as to whether “a substrate” refers to a new substrate or “the substrate semiconductor layer” previously recited in claim 1, line 5.  Applicant’s specification describes in paragraphs [0048] and [0049] that the doped semiconductor material portion (e.g., source/drain region 742) is formed by implanting boron into the substrate semiconductor layer 9.  Therefore, it is suggested Applicant change “a substrate” in claim 4, lines 2-3 to “the substrate semiconductor layer”.  For 
In claim 8, lines 5-6, the limitation “the at least one dielectric material layer” renders the claim indefinite because the antecedent basis is unclear as to whether “the at least one dielectric material layer” refers to a new dielectric material layer(s) or “a dielectric material layer” previously recited in claim 1, line 5.  Applicant’s Fig. 3A shows a device contact via structure 782 formed in a dielectric material layer 764.  Applicant’s Fig. 1 shows a lower level interconnect structure 780 (782/784/786/788) embedded within at least one dielectric material layer 760 (762/764/766/768).  It appears that both “a dielectric material layer”, as recited in claim 1, line 5, and “the dielectric material layer”, as recited in claim 8, lines 3-4, correspond to dielectric material layer 764 as disclosed, whereas “the at least one dielectric material layer”, as recited in claim 8, lines 5-6, corresponds to at least one dielectric material layer 760 (762/764/766/768) as disclosed.  Hence “a dielectric material layer”, as recited in claim 1, line 5, seems to the Examiner to be included in
In claim 8, line 8, the limitation “the three-dimensional memory array” renders the claim indefinite because it lacks antecedent basis and no three-dimensional memory array was previously recited.  Therefore, it is suggested Applicant change “the three-dimensional memory array” in claim 8, line 8 to “a three-dimensional memory array”.  For examination purposes, the limitation in question will be interpreted and examined as “a three-dimensional memory array”.  Correction is respectfully requested.
Claims 2, 3 and 5-7 are rejected inasmuch as these claims depend, directly or indirectly, from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105762105 A) in view of Lee (US 2006/0006542 A1).
Regarding claim 1, Gong shows in Figs. 2A-2C and related text a method of forming a semiconductor structure (page 1, Technical field, lines 1-2 of the attached English machine translation), comprising: 
forming a doped semiconductor material portion (an active source/drain region [Symbol font/0x2D] not illustrated) (Fig. 2A; page 5, third paragraph; note: according to the attached definitions of “source” and “drain” from Semiconductor Glossary, a source region and a drain region are each inherently a doped semiconductor material portion); 
forming a metal-semiconductor alloy portion 205 on the doped semiconductor material portion (Fig. 2A; page 5, third paragraph); 
forming a dielectric material layer 206/207 over the substrate semiconductor layer 200 (Fig. 2A; page 4, bottommost paragraph and page 5, fourth and fifth paragraphs);
forming a via cavity 210 through the dielectric material layer, wherein a top surface of the metal-semiconductor alloy portion is physically exposed (Fig. 2A; page 6, first paragraph); 
forming a barrier stack 208 in the via cavity, wherein the barrier stack includes at least two metal nitride layers (e.g., two TiN sublayers or two TaN sublayers) (Fig. 2B; page 6, second and third paragraphs); and 
depositing a conductive fill material 209 in a remaining volume of the via cavity (Fig. 2C; page 6, fourth paragraph).
Gong does not disclose the barrier stack includes at least one silicon or boron layer formed between a pair of the metal nitride layers.
silicon or boron layer 14b formed between a pair of the metal nitride layers 14a/14c ([0027], lines 1-12).
Gong and Lee are analogous art because they both are directed to semiconductor manufacturing processes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gong with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong’s embodiment to form the barrier stack to include at least one silicon or boron layer formed between a pair of the metal nitride layers, as taught by Lee, in order to exploit the superior diffusion barrier performance of a silicon-containing metal nitride material (e.g., TaSiN) compared to a metal nitride material not containing silicon (e.g., TaN) (Lee: [0006], lines 1-7) and to provide a barrier stack showing enhanced step coverage for a contact hole having a high aspect ratio (Lee: [0029], lines 6-8; Gong: pages 1-2, Background technique, lines 1-2), while furthering Gong’s stated goal of decreasing both carbon contamination and the resistance of the barrier stack (Lee: [0025], line 6 and [0028], lines 6-7; Gong: page 6, third paragraph, lines 6-7).
Regarding claim 5, Gong in view of Lee discloses the silicon or boron layer is a silicon layer (TaSiN) (Lee: [0027], lines 5-8).
Claims 1 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105762105 A) in view of Jung et al. (KR 20090075498 A).
Regarding claim 1, Gong shows in Figs. 2A-2C and related text a method of forming a semiconductor structure (page 1, Technical field, lines 1-2 of the attached English machine translation), comprising: 
forming a doped semiconductor material portion (an active source/drain region [Symbol font/0x2D] not illustrated) (Fig. 2A; page 5, third paragraph; note: according to the attached definitions of “source” and “drain” from Semiconductor Glossary, a source region and a drain region are each inherently a doped semiconductor material portion); 
forming a metal-semiconductor alloy portion 205 on the doped semiconductor material portion (Fig. 2A; page 5, third paragraph); 
forming a dielectric material layer 206/207 over the substrate semiconductor layer 200 (Fig. 2A; page 4, bottommost paragraph and page 5, fourth and fifth paragraphs);
forming a via cavity 210 through the dielectric material layer, wherein a top surface of the metal-semiconductor alloy portion is physically exposed (Fig. 2A; page 6, first paragraph); 
forming a barrier stack 208 in the via cavity, wherein the barrier stack includes at least two metal nitride layers (e.g., two TiN sublayers or two TaN sublayers) (Fig. 2B; page 6, second and third paragraphs); and 
depositing a conductive fill material 209 in a remaining volume of the via cavity (Fig. 2C; page 6, fourth paragraph).
Gong does not disclose the barrier stack includes at least one silicon or boron layer formed between a pair of the metal nitride layers.
boron layer 116/120 formed between a pair of the metal nitride layers 114/118 (page 5, upper paragraph, lines 5-8 of attached English machine translation).
Gong and Jung are analogous art because they both are directed to semiconductor manufacturing processes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gong with the specified features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong’s embodiment to form the barrier stack to include at least one silicon or boron layer formed between a pair of the metal nitride layers, as taught by Jung, in order to improve the characteristics (e.g., a blocking characteristic) of the barrier stack without increasing the thickness of the barrier stack (Jung: page 7, lines 3-6).
Regarding claim 6, Gong in view of Jung discloses the silicon or boron layer is a boron layer (TaBN and TiBN) (Jung: page 5, upper paragraph, line 6).
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105762105 A) in view of Lee (US 2006/0006542 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2009/0001577 A1).
Regarding claim 7, Gong in view of Lee discloses substantially the entire claimed invention, as applied to claim 1 above, including the barrier stack has a total thickness in a range from 3.0 nm to 25 nm (Gong: page 6, second paragraph, lines 3-6; note: 1 nm = 10 Angstroms (Å)).
Gong in view of Lee does not explicitly disclose the silicon or boron layer has a thickness in a range from 0.1 nm to 2.0 nm.
silicon or boron layer 114 has a thickness in a range from 0.1 nm to 2.0 nm ([0039], lines 5-12 and [0040], lines 1-4).
Gong, Lee and Kim are analogous art because they each are directed to semiconductor manufacturing processes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gong in view of Lee with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Gong in view of Lee to form the silicon or boron layer to have a thickness in a range from 0.1 nm to 2.0 nm, as taught by Kim, in order to attain an improved interfacial screening effect, thereby further improving the characteristics of the barrier stack (Kim: [0034], lines 1-9; [0041], lines 1-8; [0052], lines 6-9).
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105762105 A) in view of Lee (US 2006/0006542 A1) as applied to claim 1 above, and further in view of Son et al. (US 2017/0133398 A1).
Regarding claim 8, Gong in view of Lee discloses substantially the entire claimed invention, as applied to claim 1 above, including forming a device contact via structure 208/209 by removing portions of the conductive fill material and the barrier stack from above a horizontal plane including a top surface of the dielectric material layer (Gong: Fig. 2C; page 6, fourth paragraph, lines 6-7).
Gong in view of Lee does not disclose forming a lower level metal interconnect structure embedded within the at least one dielectric material layer; wherein the device contact via structure comprises a source or drain electrode of a peripheral transistor 
Son teaches in Figs. 2-5 and related text forming a lower level metal interconnect structure 185 embedded within the at least one dielectric material layer 106 ([0045], lines 10-15);
wherein the device contact via structure (a vertical portion of 185 which directly contacts a source/drain region 181) comprises a source or drain electrode of a peripheral transistor 180 located below the three-dimensional memory array C ([0009], lines 1-3; [0031]-[0033]; [0043], lines 1-6; [0045], lines 1-5; [0046]-[0047]; [0056]), and the doped semiconductor material portion comprises a source or drain region 181 of the peripheral transistor ([0045], lines 6-7).
Gong, Lee and Son are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gong in view of Lee with the specified features of Son because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Gong in view of Lee to form a lower level metal interconnect structure embedded within the at least one dielectric material layer, wherein the device contact via structure comprises a source or drain electrode of a peripheral transistor located below the three-dimensional memory array, and the doped semiconductor material portion comprises a source or drain region of the peripheral transistor, as taught by Son, in order to provide a vertical memory device having a high degree of integration, thereby meeting a need in the art for high-capacity data processing and reduced volume (Son: [0002]-[0003]).
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105762105 A) in view of Jung et al. (KR 20090075498 A) as applied to claim 1 above, and further in view of Son et al. (US 2017/0133398 A1).
Regarding claim 8, Gong in view of Jung discloses substantially the entire claimed invention, as applied to claim 1 above, including forming a device contact via structure 208/209 by removing portions of the conductive fill material and the barrier stack from above a horizontal plane including a top surface of the dielectric material layer (Gong: Fig. 2C; page 6, fourth paragraph, lines 6-7).
Gong in view of Jung does not disclose forming a lower level metal interconnect structure embedded within the at least one dielectric material layer; wherein the device contact via structure comprises a source or drain electrode of a peripheral transistor located below the three-dimensional memory array, and the doped semiconductor material portion comprises a source or drain region of the peripheral transistor.
Son teaches in Figs. 2-5 and related text forming a lower level metal interconnect structure 185 embedded within the at least one dielectric material layer 106 ([0045], lines 10-15);
wherein the device contact via structure (a vertical portion of 185 which directly contacts a source/drain region 181) comprises a source or drain electrode of a peripheral transistor 180 located below the three-dimensional memory array C ([0009], lines 1-3; [0031]-[0033]; [0043], lines 1-6; [0045], lines 1-5; [0046]-[0047]; [0056]), and the doped semiconductor material portion comprises a source or drain region 181 of the peripheral transistor ([0045], lines 6-7).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Gong in view of Jung to form a lower level metal interconnect structure embedded within the at least one dielectric material layer, wherein the device contact via structure comprises a source or drain electrode of a peripheral transistor located below the three-dimensional memory array, and the doped semiconductor material portion comprises a source or drain region of the peripheral transistor, as taught by Son, in order to provide a vertical memory device having a high degree of integration, thereby meeting a need in the art for high-capacity data processing and reduced volume (Son: [0002]-[0003]).

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest, singularly or in combination, at least the limitation “performing a thermal treatment to induce diffusion of materials in the barrier stack to convert the silicon or boron layer to a silicon-nitrogen or a boron-nitrogen layer,” as recited in claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811